EXHIBIT 24.3 INDIANA GAS COMPANY LIMITED POWER OF ATTORNEY (To Sign and File Registration Statement) The undersigned director and/or officer of INDIANA GAS COMPANY, an Indiana corporation (the “Company”), has filed with the Securities and Exchange Commission, Washington, D.C., under the provisions of the Securities Act of 1933, as amended, a Registration Statement and related prospectus for the registration of guarantees by Indiana Gas Company of debt securities of Vectren Utility Holdings, Inc. and does hereby appoint each of Ronald E. Christian and Robert L. Goocher as the true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for such person and in such person's name, place and stead, in any and all capacities, to sign said Registration Statement and related prospectus and any and all amendments thereto, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission granting unto said attorney-in-fact and agent full power and authority to do and perform each and every act and thing requisite and necessary to be done, as fully to all intents and purposes as such person might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent, or a substitute or substitutes, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this Limited Power of Attorney this 20th day of September, 2007. Ronald E. Christian /s/ Niel C. Ellerbrook Niel C. Ellerbrook /s/ Jerome A. Benkert, Jr. Jerome A. Benkert, Jr. /s/ M. Susan Hardwick M. Susan Hardwick Carl L. Chapman STATE OF INDIANA ) )SS: COUNTY OF VANDERBURG ) Before me, a notary public, in and for said County and State personally appearedNiel C. Ellerbrook, Jerome A. Benkert, Jr. andM. Susan Hardwick, who executed the above and foregoing Limited Power of Attorney on September 20, 2007. Witness my hand and Notarial Seal this20th day of September, 2007. Notary Public My Commission Expires: July 1, 2015 /s/ Mary Payne (printed) Residing inVanderburgh County
